DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest art is Kia et al. (US 8,193,968) and of You et al. (US 2014/0222255), previously cited.

Regarding claim 1,
Kia teaches:
A method for preventing spacecraft damage, comprising: 
identifying a space weather event (Kia: col 1, line 35-59; detecting objects and weather in space; col 2, line 66 – col 3, line 6); 
performing a corrective action on the determined spacecraft system to prevent spacecraft system failures from being triggered by future space weather events (Kia: col 10, line 1-15; generate an alert to prevent spacecraft from being damaged by ongoing detected space weather, such as temporarily powering down, surge protecting, or insulating one or more electrical systems of spacecraft to prevent damage by electron plasma).

Kia fails to teach:
identifying a space weather event that corresponds to a spacecraft system failure;
determining a spacecraft system that causes the spacecraft system failure, triggered by the space weather event; 

You teaches:
identifying a space weather event that corresponds to a spacecraft system failure (You: abstract; [0010]; [0036]; predicting whether satellite failure occurs based on space weather information; [0046]-[0048]; types of weather information);
determining a spacecraft system that causes the spacecraft system failure, triggered by the space weather event (You: [0046]; error failure in operating digital memory bits when high energy proton measuring data of the inputted space weather information exceeds a predetermined critical value);

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of You with Kia.  Linking a space weather event to a system failure would allow for enhanced surveillance and the potential to fix the failure totally or before it gets worse.  Additionally, this is the application of a known technique, linking a space weather event to a system failure, to a known device ready for improvement, the Kia device, to yield predictable results.

Kia in view of You fail to teach:
including identifying time periods of system failure in a set of time series data from respective sensors;

This feature is not found or suggested in the prior art, especially in light of the other claim limitations.

Regarding claim 11,
Kia teaches:
A system for preventing spacecraft damage, comprising: 
a hardware processor (Kia: col 6, line 22-33); 
a memory, coupled to the hardware processor, that stores executable program code (Kia: col 6, line 22-33) that when executed by the hardware processor, causes the hardware processor to identify a space weather event (Kia: col 1, line 35-59; detecting objects and weather in space; col 2, line 66 – col 3, line 6), to perform a corrective action on the determined spacecraft system to prevent spacecraft system failures from being triggered by future space weather events (Kia: col 10, line 1-15; generate an alert to prevent spacecraft from being damaged by ongoing detected space weather, such as temporarily powering down, surge protecting, or insulating one or more electrical systems of spacecraft to prevent damage by electron plasma).

Kia fails to teach:
identify a space weather event that corresponds to a spacecraft system failure,
determine a spacecraft system that causes the spacecraft system failure, triggered by the space weather event,

You teaches:
identify a space weather event that corresponds to a spacecraft system failure (You: abstract; [0010]; [0036]; predicting whether satellite failure occurs based on space weather information; [0046]-[0048]; types of weather information; space weather information processor 221; [0059]: CRM),
determine a spacecraft system that causes the spacecraft system failure, triggered by the space weather event (You: [0046]; error failure in operating digital memory bits when high energy proton measuring data of the inputted space weather information exceeds a predetermined critical value; [0044]; space weather information processor 221; [0059]: CRM),

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of You with Kia.  Linking a space weather event to a system failure would allow for enhanced surveillance and the potential to fix the failure totally or before it gets worse.  Additionally, this is the application of a known technique, linking a space weather event to a system failure, to a known device ready for improvement, the Kia device, to yield predictable results.

Kia in view of You fail to teach:
including identification of time periods of system failure in a set of time series data from respective sensors,

This feature is not found or suggested in the prior art, especially in light of the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488